DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
   
Disposition of the Claims
Claims 1, 3, 5-14, 19, 21-22, 27-28 and 30-35 are pending in the application.  Claims 2, 4, 15-18, 20, 23-26 and 29 have been cancelled. 
The amendments to claims 1, 7 and 28, and new claims 30-35, filed on 7/29/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28 and 34-35, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

With regard to claims 1 and 28, the specification does not provide support for the limitation, “wherein at least a portion of the thermoplastic binding fibers melt bond the precompressed core layer when compressed from the first thickness to the reduced thickness less than the first thickness.” 
With regard to claims 34-35, the specification discloses that the claimed components are known in the prior art ([0002]).  However, support is not found for the components as claimed in applicant’s invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 10 and 11 recite the limitations “its visible side” and “the visible side of the core layer.”  There is insufficient antecedent basis for these limitations in the claims.

Claim 11 recites the limitations “the visible layer.”  It is unclear which layer “the visible layer” refers to.  
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3, 5-6, 8, 12, 14, 28, 30-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Balthes et al.  (US 2007/0116991 A1) in view of Squires et al. (US 2009/0311495 A1).  

Regarding claims 1, 3, 5-6, 8, 14, 28 and 30-31,  Balthes et al. (“Balthes”) teaches a laminated composite hardboard panel ‘2’ that comprises a fascia cover stock ‘4’ (a cover layer as claimed) positioned as the surface layer of the panel, wherein the fascia cover stock may be comprised of fabric, vinyl (a thermoplastic as claimed), leathers, acrylic, epoxies, or polymers, etc. ([0061], [0065], [0089] and Figs. 1 and 10).  Balthes teaches that panel ‘2’ may comprise a plurality of fibrous material layers ‘6,’ with woven material layers ‘8,’ wherein random fibers ‘14’ make up fibrous material layer ‘6’ (a core layer having two sides comprising a nonwoven mat as claimed) ([0065] and Fig. 1).  Balthes teaches that an illustrative embodiment provides a moldable panel material, for use as a headliner, for example, comprising the following constituents by weight percentage: about 10 weight percent polypropylene fibers (binding fibers or synthetic fibers as claimed), about 15 weight percent kenaf fiber (natural fibers as claimed), about 45 weight percent bi-component polyester fiber (binding fibers as claimed), about 30 weight percent single component polyester fiber (synthetic fibers as claimed) ([0075]-[0081]).  

With regard to the claimed limitation, “wherein at least a portion of the thermoplastic binding fibers of the core layer and the cover layer are fused together by a melt bond of the thermoplastic binding fibers of the core layer to the cover layer,” Balthes teaches, in an embodiment, that the cover stock may be applied during a molding process where the cover is 

Balthes does not explicitly disclose that the thermoplastic cover layer is UV resistant.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the fascia cover stock layer of Balthes with UV resistance in order to protect the exposed surface of the fascia cover stock layer when the visible surface is likely to be exposed to the sun, such as in the applications taught by Balthes, including structural automotive parts, highway trailer side wall panels (exterior and interior), recreational vehicle side wall panels (exterior and interior), automotive and building construction load floors, roof systems, modular constructed wall systems and/or visors ([0070] and [0090]).

Balthes does not explicitly disclose wherein the thermoplastic cover layer (the fascia cover stock) is manufactured from a foil and the foil has a thickness of approximately 10 μm to 300 μm that is resistant to penetration of fluids into said interior panel component, or wherein the fibers of the nonwoven mat contribute to shaping an external appearance of the molded part such that the visible surface of the closed surface cover layer is at least shaped by the fibers of the nonwoven mat, wherein the fibers of the non-woven mat form a physical impression in the visible surface of the cover layer.

However, Squires et al. (“Squires”) teaches a chemical barrier fabric for use as covers for the chemical protection of equipment (Abstract and [0001]).  Squires teaches that the chemical barrier fabric (12) includes at least first (18) and second (20) chemical barrier layers, 
In an embodiment, Squires also teaches a coextruded film that includes a middle layer of EVOH, preferably of minimum 4 microns thickness, co-extruded with first and second outer layers of polypropylene copolymer by use of a thin adhesive tie layer, typically about 1 micron to 4 microns thick, wherein the outer layers of polypropylene copolymer are conveniently from about 8 microns to about 20 microns thick ([0023]-[0025]).  As calculated by the examiner, the above coextruded film can have a thickness of 52 microns (20+4+4+4+20).  Similarly, as calculated by the examiner, Squires teaches other embodiments of co-extruded composite films having thicknesses such as 104 or 124 microns (Examples 3 and 6 and FIGS. 11C and 11f).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the thermoplastic cover layer of Balthes with a co-extruded film having an overall thickness such as 52, 104 or 124 microns, and with configurations such as that shown in FIG. 6 of Balthes, wherein the fibers shape and form physical impressions in the visible surface of the co-extruded film, in order to obtain fabric covers such as non-apparel covers that can provide chemical protection of surfaces when used in emergency service, police and fire brigade applications, as taught by Squires ([0001], [0037]; also Abstract, [0023]-[0025], Examples 3 and 6, and FIGS. 11C and 11f).


Regarding claim 12, Balthes teaches that, in an embodiment, a binder is dispersed throughout the thickness of the body, and a fire retardant agent is dispersed between individual fibers of the fibrous material and throughout the thickness of the body ([0006]).

Regarding claims 34-35, Balthes teaches that the laminated panel is useful for the molding of structural wall panel systems, structural automotive parts, highway trailer side wall panels (exterior and interior), recreational vehicle side wall panels (exterior and interior), automotive and building construction load floors, roof systems, modular constructed wall systems, and other such moldable parts ([0070]).




Claims 7-11, 27 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balthes et al.  (US 2007/0116991 A1) in view of Squires et al. (US 2009/0311495 A1), as applied above to claim 1, further in view of Gross (US PGPUB 2010/0066121). 

Regarding claim 7, Balthes in view of Squires remains as applied above.  

Balthes in view of Squires does not explicitly disclose wherein said cover layer is applied to both sides of the core layer wherein said core layer is protected on both entire sides against penetration of moisture.

However, Gross teaches a nonwoven core or base pad with a layer of plastic material or polymeric binder (11) applied to both sides of the pad ([0120] and Fig. 3).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the thermoplastic cover layer in the laminated composite of Balthes 

Regarding claim 8, in the event that Balthes in view of Squires is found not to explicitly disclose the claimed limitation, Gross teaches a nonwoven core layer in which a binder such as binder fibers is preferably present in the range of from about 5 to about 60 percent by weight based on the weight of the nonwoven core, which also comprises natural and/or synthetic matrix fibers (see [0017], [0091] and [0101]). 

Regarding claims 9-11, Gross teaches that the core generally comprises one or more fibrous layers of defined but not necessarily identical composition, that the fibers are held by a binder such as binder fibers, and that the fibers used in the core may be natural, synthetic or a combination thereof (see [0017] and [0091]; also [0016] and [0101]).  Thus, the examiner notes that when, for instance, a top layer comprises only synthetic fibers held by binder fibers and a lower layer comprises a combination of natural and synthetic fibers held by binder fibers, the non-fiber constituents such as the impurities typically found in natural fibers would not be present in the top layer. 

Regarding claim 27, Gross teaches that bicomponents fibers that have a PE (polyethylene) or modified PE sheath typically have a PET (polyethyleneterephthalate) or PP (polypropylene) core ([0106] and [0208]).  The examiner notes that the melting point of PE is in the range of 115-135 °C and the melting point of PET is in the range of > 250 °C.

Regarding claims 32-33, Gross teaches that a fibrous composite will typically have a caliper of from about 1 to about 150 mm or more ([0133]).




Claims 7 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balthes et al.  (US 2007/0116991 A1) in view of Squires et al. (US 2009/0311495 A1), as applied above to claim 1, further in view of Higgins et al. (US 2007/0286982 A1). 

Regarding claim 7, Balthes in view of Squires remains as applied above. 

Balthes in view of Squires does not explicitly disclose wherein said cover layer is applied to both sides of the core layer wherein said core layer is protected on both entire sides against penetration of moisture.

However, Higgins teaches surface coverings in which a decorative face fabric may be saturated, covered and/or coated with a film or an effective film-forming amount of protective film-forming composition, for example, a transparent or translucent wear resistant, stain resistant or soil resistant composition such as a clear resin or polymer ([0009]).  Higgins also teaches that the surface coverings may have adhesive, resin, polymer, fabric, textile, foam, and/or the like backings or backing layers ([0010]).  Higgins teaches that, in accordance with at least one embodiment, the face and/or backing of the surface covering meets or exceeds industry standards of, for example, stain protection, soil resistance and stain resistance (among others) ([0120]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the thermoplastic cover layer in the laminated composite of Balthes in view of Squires on both the facing and backing of the composite in order to obtain surface coverings that meet or exceed industry standards of, for example, stain protection, soil resistance and stain resistance, as taught by Higgins ([0009]-[0010] and [0120]).

Regarding claims 21, Higgins teaches surface coverings in which a decorative face fabric may be saturated, covered and/or coated with a film or an effective film-forming amount of 

Regarding claim 22, Higgins teaches that, as an alternative example, the top of the textile may be covered with a first thin film adhesive, a second opaque film, and a third transparent film or wear layer ([0022]).



Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balthes et al.  (US 2007/0116991 A1) in view of Squires et al. (US 2009/0311495 A1), as applied above to claim 1, further in view of Eissler (DE 102004049271 A1, see previously attached machine translation). 

Regarding claims 13 and 19, Balthes in view of Squires remains as applied above. 

Balthes in view of Squires does not appear to explicitly disclose that the visible surface of the molded part has a matte appearance produced from a glossy cover layer. 

However, Eissler teaches a molded polypropylene product having a matt finish in valleys and a glossy finish in the micron-sized peaks, providing a matte overall appearance (see Abstract and [0006]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cover layer of Balthes in view of Squires with a matt finish in valleys and a glossy finish in micron-sized peaks in order to provide high perceived value and low writing sensitivity for an interior trim part in the interior of a vehicle, as taught by Eissler (see [0005] and [0016]).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3, 5-14, 19, 21-22, 27-28 and 30-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimbrell et al. (US 2005/0233660 A1). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/
Examiner, Art Unit 1789

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789